DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2021, 12/2/2020, 4/8/2020, 3/27/2020, 1/7/2020, 11/12/2019  were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 23, 25, 27, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobkis US 20170030871 in view of Roth US 9182306.
As to claim 1, Lobkis teaches “A method of monitoring a sensor of the type including a mechanical waveguide including an ultrasonically transmissive material ([0010] and [0011]), the method comprising: receiving an ultrasonic signal propagated through the waveguide in response to ultrasonic stress waves introduced to the waveguide ([0008]; Figure 1; [0059]).” Lobkis does not teach the step of comparing the received signal to the baseline, but does teach the concept of comparing the received signal to a reference ultrasonic signal, see [0055].  
Roth teaches “comparing the received ultrasonic signal to a baseline signature for the sensor; and identifying a fault in the sensor based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 2, Lobkis teaches “wherein the sensor further includes an ultrasonic transducer coupled to the waveguide and configured to propagate the ultrasonic stress waves through the waveguide and a receiver coupled to the waveguide and configured to receive the ([0008]; Figure 1; [0059]).” 
Roth teaches “and wherein identifying the fault in the sensor includes identifying a fault in the ultrasonic transducer or the receiver based on the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis.

As to claim 4, Roth teaches “wherein identifying the fault in the sensor includes identifying a fault in the waveguide based upon the comparison, and wherein identifying the fault in the waveguide includes identifying an abrasion, erosion, corrosion or buildup of material from an environment on the waveguide based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 5, Roth teaches “wherein identifying the fault in the sensor includes identifying a fault in the waveguide based upon the comparison, and wherein identifying the fault in the waveguide includes identifying a deformation in the waveguide based upon the comparison (Column 3, lines 14-26).”


As to claim 6, Roth teaches “wherein identifying the fault in the sensor includes identifying a fault in the waveguide based upon the comparison, and wherein identifying the fault in the waveguide includes identifying a break in the waveguide based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 23, Lobkis teaches “A sensor for sensing an environmental condition in an environment, comprising: a mechanical waveguide including an ultrasonically transmissive material ([0010] and [0011]); and control logic (Figure 3) coupled to the mechanical waveguide ([0008]; Figure 1; [0059]).” Lobkis does not teach the step of comparing the received signal to the baseline, but does teach the concept of comparing the received signal to a reference ultrasonic signal, see [0055].  
Roth teaches “and to identify a fault based upon a comparison of the received ultrasonic signal with a baseline signature for the sensor (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 25, Lobkis teaches “wherein the sensor further includes: an ultrasonic transducer coupled to the waveguide and configured to propagate the ultrasonic stress waves through the waveguide; and a receiver coupled to the waveguide and configured to receive the ultrasonic signal propagated through the waveguide in response to the ultrasonic stress waves generated by the ultrasonic transducer (Figure 1).” Lobkis does not teach the step of comparing the received signal to the baseline, but does teach the concept of comparing the received signal to a reference ultrasonic signal, see [0055].  
(Column 3, lines 14-26; Figure 3, #64).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself, based on signal comparison, is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 27, Roth teaches “wherein the control logic is configured to identify the fault in the sensor by identifying a fault in the waveguide based upon the comparison (Column 3, lines 14-26; Figure 3, #64).”

As to claim 28, Roth teaches “wherein the control logic is configured to identify the fault in the waveguide by identifying an abrasion, erosion, corrosion or buildup of material from an environment on the waveguide based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of 

As to claim 29, Roth teaches “wherein the control logic is configured to identify the fault in the waveguide by identifying a deformation in the waveguide based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of defects/faults in the system itself is common and steps are taken to measure for it, as seen as evidence in Hewelt US 5792949, Column 2, lines 1-23.

As to claim 30, Roth teaches “wherein the control logic is configured to identify the fault in the waveguide by identifying a break in the waveguide based upon the comparison (Column 3, lines 14-26).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Roth with that of Lobkis. The step of comparing a measured signal to a reference signal allow the user to determine the differences between the acquired sets of data. Differences in the data can be a result of external effects and is not limited to environmental issues or those caused by faults/defects in the system itself. Evidence of .


Claim 12, 13, 14, 15, 21, 22, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lobkis US 20170030871 in view of Roth US 9182306 and in further view of Gehm US 7450021.
As to claim 12, the prior arts do not explicitly teach the fault identification.
Gehm teaches “wherein receiving the ultrasonic signal, comparing the received ultrasonic signal to the baseline signature, and identifying the fault are performed during initialization of the sensor (Claim 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Gehm with Roth and Lobkis. Generating a baseline is common since it allows the processor/user to compare measured data to a reference. The act of comparing 2 sets of data is a part of the scientific process, and this step is widely known and utilized in the field of defect/fault determination. 

As to claim 13, the prior arts do not explicitly teach the fault identification.
Gehm teaches “wherein receiving the ultrasonic signal and comparing the received ultrasonic signal to the baseline signature are repeatedly performed from time to time during operation of the sensor (Claim 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Gehm with Roth and Lobkis. Generating a baseline is 

As to claim 14, Gehm teaches “comprising generating the baseline signature by generating a test ultrasonic signal to propagate test ultrasonic stress waves through the waveguide and capturing a response thereto for the waveguide (Claim 4).”

As to claim 15, Roth teaches “wherein generating the test ultrasonic signal includes generating a pulsed ultrasonic signal, and wherein capturing the response includes capturing a pulse echo response for the waveguide (Column 6, lines 8-20).”

As to claim 21, Lobkis teaches “A method of characterizing a sensor of the type including a mechanical waveguide including an ultrasonically transmissive material ([0010] and [0011]), the method comprising: generating a test ultrasonic signal to propagate test ultrasonic stress waves through the waveguide; capturing a response to the test ultrasonic stress waves propagated through the waveguide ([0008]; Figure 1; [0059]).” Lobkis does not teach the step of comparing the received signal to the baseline, but does teach the concept of comparing the received signal to a reference ultrasonic signal, see [0055].  
Roth teaches “the baseline signature usable for identifying a fault in the sensor based upon a comparison of the baseline signature with an ultrasonic signal received from the waveguide during operation of the sensor (Column 3, lines 14-26).”

The prior arts do not teach that the baseline is generated from the captured response.
Gehm teaches “and generating a baseline signature for the sensor from the captured response (Claim 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Gehm with Roth and Lobkis. Generating a baseline is common since it allows the processor/user to compare measured data to a reference. The act of comparing 2 sets of data is a part of the scientific process, and this step is widely known and utilized in the field of defect/fault determination. 

As to claim 22, Roth teaches “wherein generating the test ultrasonic signal includes generating a pulsed ultrasonic signal, and wherein capturing the response includes capturing a pulse echo response for the waveguide (Column 6, lines 8-20).”
	As to claim 37, Lobkis teaches “by generating a test ultrasonic signal to propagate test ultrasonic stress waves through the waveguide and capture a response thereto for the waveguide ([0008]; Figure 1; [0059]).”
(Claim 4).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Gehm with Roth and Lobkis. Generating a baseline is common since it allows the processor/user to compare measured data to a reference. The act of comparing 2 sets of data is a part of the scientific process, and this step is widely known and utilized in the field of defect/fault determination. 
	As to claim 38, Roth teaches “wherein the control logic is configured to generate the test ultrasonic signal by generating a pulsed ultrasonic signal, and wherein the control logic is configured to capture the response by capturing a pulse echo response for the waveguide (Column 6, lines 8-20).”

Allowable Subject Matter
Claims 3, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 20, 24, 26, 31, 32, 33, 34, 35, 36, 39, 40, 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863